By the Court, Balcom, J.
The submission to arbitration-was made by the parties pursuant to the provisions of title 14 of chapter 8, part 3 of the revised statutes, entitled, “ Of arbitrations.” The first section of this title provides that the parties “ may, in such submission, agree that a judgment of any court of law and of record, to be designated in such instrument, shall be rendered upon the award made pursuant to such submission.” The agreement in this case was that a judgment might be rendered upon the award, in the Otsego county court; not that a *633judgment should be rendered thereon, in that court. But no technical construction of the submission is necessary to sustain this action; for it is declared in the 22d section of the title before mentioned, that “ nothing contained in this title shall be construed to impair, diminish, or in any way affect the power and authority of the court of chancery over arbitrators, awards, or the parties thereto; nor to impair or affect any action upon any award, or upon any bond or engagement to abide by an award.”
[Otsego General Term,
July 14, 1857.
It has been held in a sister state, where the statute had been pursued in respect to the form of the submission, that the party in whose favor the award was made might elect either to enforce it under the statute or treat it as a common , law award, and enforce it by action. (Dickerson v. Tiner, 4 Blackf. 253. Titus v. Scantling, Id. 89. See 2 Hill, 271.) And I am of the opinion the plaintiff in this case had the right to elect to bring this action, instead of moving for a confirmation of the award and judgment thereon, in the Otsego county court: and he was not obliged to Avait until a term of the county court had intervened, before commencing his action. If the defendant had made a motion in the county court to vacate or modify the aAvard, he could have procured a stay of the plaintiff’s proceedings in this action until the decision of his motion; but he made no motion in the county court for that purpose, and he has not been deprived of any right by this action. The judgment given at the special term should be affirmed, with costs.
Decision accordingly.
Gray, Mason and Balcom, Justices.]